     Case 2:14-cv-07424-JAK-E Document 58 Filed 05/30/19 Page 1 of 3 Page ID #:442

                                                                              ORIGINA
     JOSEPH H. HUNT
     Assistant Attorney G~ eneral, Civil Division
 2   MICHAEL D. GiZANSTON
     MICHAL L. TINGLE
 3   ALICIA J. BENTLEY
     Attorne s Civil Division
 4         1~~N Street, NE                                              -           ~,
           Washin ton, DC 20002                                        ~_           ~~
 5         TeL•(20~ 616-954
           Fax:(20~~ 305-7797                                          ~'~`         w     ~~
 6         Email: Alicia.Bentley@usdoj.gov                                                ~~
     NICOLA T. HANNA                                                     t
                                                                        ~.          ~      ~ ..
     United States Attorney                                                                t..-=
 7                                                                      ~_
     DAVID M.HARRIS, AUSA                                                            c~
 8   Chief Civil Division                                               ~.
     DAVID K. BARRETTE AUSA                                                   .._
 9   Chief Civil Fraud Section
     KEN'S' A. KAWAKAMI
10   Assistant United States Attorney
     California State Bar No. 149803
11         Room 7516, Federal Building
           300 N. Los Angeles Street
12         Los Angeles California 90012
           Tel:(213 8~4-4858
13         Fax:(21~)894-7819
           Email: Kent.Kawakami@usdoj.gov
14   Attorneys for the United States of America
15                             UNITED STATES DISTRICT COURT
16                    FOR THE CENTRAL DISTRICT OF CALIFORI~IIA
17                                    WESTERN DIVISION
18    UNITED STATES OF AMERICA ex                   Case No. CV 14-7424 JAK(Ex)
      rel. RALPH TATGENHORST,an
19    individual,
                                                    CORRECTED NOTICE OF
20                Plaintiff,                        SETTLEMENT
21                       v.
                                                    rFILED UNDER SEAL PURSUANT TO
22    ITT CORPORATION,an Indiana                    THE FALSE CLAIMS ACT,31 U.S.C.§
23    corporation$ PEI/GENESIS,INC. a               3730(B)(2)&(3)]
      Pennsylvania corporation; and DES 1
24    through 20, inclusive,

25                Defendants.
26
27
28
     Case 2:14-cv-07424-JAK-E Document 58 Filed 05/30/19 Page 2 of 3 Page ID #:443




 1         On May 24, 2019, the United States of America filed a Notice of Settlement.
 2 However, it was filed with an incorrect case number. This Notice corrects that error.
 3         On May 21, 2019, the United States of America("United States") notified the
 4 Court of its election to intervene in part and to decline to intervene in part in the above-
 5   captioned action ("this action"), filed by qui tam plaintiff, Ralph Tatgenhorst
 6 ("Relator"), for settlement purposes against defendant ITT Corporation ("ITT"). The
 7 United States and ITT have now finalized their settlement.
 8         The United States will promptly, after the United States receives the agreed-upon
 9 settlement payment, file jointly with the Relator a stipulated request for dismissal ofthis
10 action as to ITT. The stipulated request for dismissal will also include the Relator's
11   request to voluntarily dismiss the action as to the remaining defendant, PEI/Genesis,
12 Inc.("PEI"), and also the United States' consent to such dismissal.
13         Concurrently with the filing of the stipulated request for dismissal, the United
14 States will file jointly with the Relator a stipulated request to unseal the case.
15                                          Respectfully submitted,
16 DATED: May 30, 2019                      JOSEPH H. HUNT
                                            Assistant Attorney G~ eneral, Civil Division
17                                          MICHAEL D. GIZANSTON
                                            MICHAL L. TINGLE
18                                          ALICIA J. BENTLEY
                                            Attorneys, Civil Division
19
                                            I~]ICOLA T. HANNA
20                                          United States Attorney
                                            DAVID M.HARRIS
21                                          Chief Civil Division
                                            DAVID K. BARRETT
22                                          Chief, Civil Fraud Section
                                            Assistant United States Attorneys
23
24
25                                            ~~~
                                            KENT A. KAWAKAM
26                                          Assistant United States Attorney
                                            Attorneys for the United States of America
27
28
                                                 2
     Case 2:14-cv-07424-JAK-E Document 58 Filed 05/30/19 Page 3 of 3 Page ID #:444




 1                           PROOF OF SERVICE BY U.S. MAIL
 2         I am over the age of 18 and not a party to the above-captioned action. I am
 3   employed by the Office of United States Attorney, Central District of California. My
 4   business address is 300 North Los Angeles Street, Suite 7516, Los Angeles, California
 5 90012.
 6         On May 30, 2019,I served the CORRECTED NOTICE OF SETTLEMENT on
 7 each person or entity named below by U.S. mail.
 8         Date of mailing: May 30, 2019. Place of mailing: Los Angeles, California.
 9         Persons) and/or Entity(s) to whom mailed:
10         Esperanza Cervantes Anderson
           LAW OFFICE OF ESPERANZA CERVANTES ANDERSON
11         1037 N. Allen Avenue
12         Pasadena, CA 91104
           Attorneys for Qui Tam Plaintiff Ralph Tatgenhorst
13
           Daniel Shallman
14         Aaron Lewis
           COVINGTON & BURLING LLP
15         1999 Avenue ofthe Stars
           Los Angeles, CA 90067-4643
16         Attorneys for defendant ITT Corporation
17         I declare that I am employed in the office of a member of the bar of this Court at
18   whose direction the service was made.

19         I declare under penalty of perjury that the foregoing is true and correct.

20         Executed on May 30, 2019, at Los Angeles, California.

21
22                                                 Zenaida Rosacia
23
24
25
26
27
28
                                                 ~t'
